DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12-16, 18, 24-25 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eyndhoven et al. (EP 0 393 731 A1), in view of Puertas et al. (Mineralogical and microstructural characterization of alkali-activated fly/ash/slag pastes, Cement & Concrete Composites 25 (2003) 287-292), in view of Gong et al (US 2012/0152153).
Regarding claims 12, 18, 29-30, 32 and 36
Eyndhoven teaches process where fly ash is used and separated into coarse and fine fractions and the coarse fraction is pre-heated to 1,000 C (column 5, lines 40-55). Eyndhoven then teaches that the pre-heated substance is supplied to a melting furnace to produce a melt (i.e. thermally treated) which is then cooled to produce a glass (i.e. reactive glass), which is then ground to the required fineness, then the ground material is mixed with the fine fraction of the fly ash (i.e. filler) and an activating substance (i.e. alkaline activator) (column 6, line 15 to column 7, line 10).
Although, Eyndhoven is silent as to the exact amounts of the reactive glass, filler and activator, Eyndhoven does teach or suggest all the other limitations of the claim. Further, Eyndhoven teaches that the raw material for making the hydraulic binding agent is not limited to fly ash, but that slag could be used as well (column 1, lines 14-26). However, Puertas teaches similar compositions are known where 60 % finely ground blast furnace slag (i.e. reactive glass) and 40 % fly ash (i.e. filler) are activated with 7 % NaOH (page 287, first column, second paragraph). Therefore, it would have been prima facie obvious to add to the teachings of Eyndhoven by using 60 % of the 
Eyndhoven teaches a process for preparing a cement composition comprising a melt of fly ash (33-52 % CaO, 9-25 % Al2O3, 23-45 % SiO2) and an activator (column 1, lines 1-13; column 2, lines 9-22). The amounts of the components of the glass of the reference overlap with the claimed amounts.  Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
The limitation of having a high initial strength is undefined, and as such adds little to the claimed invention to differentiate it over the prior art.
Although, Eyndhoven does not teach the use of sodium or potassium sulfate in combination with Ca(OH)2 as an activator, Eyndhoven does teaches the use of NaOH and Ca(OH)2 as activators (column 4, lines 47-50) in a geopolymer cement. However, Gong teaches that in geopolymer cements that at least one strength enhancer may be added into the activator solution, and that as an exemplary strength enhancer sodium sulfate is known (paragraph 0097). Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Eyndhoven by including a strength enhancer such as sodium sulfate in the activator solution, with a reasonable expectation of success, and the expected benefit of increasing the strength of the composition, as suggested by Going.

Eyndhoven teaches the inclusion of limestone (i.e. calcium carbonate, i.e. corrective substance) in the melt (column 5, line 56 to column 6, line 1). 
Regarding claim 14
Eyndhoven teaches that the carbon present in the fly ash is used as much as possible for the energy supply (column 5, lines 53-55), making the use of a solid fuel obvious.
Regarding claim 15
Eyndhoven teaches the melt is quenched (column 6, lines 29-32).
Regarding claims 16 and 33
Eindhoven does not explicitly teach the use of water, but teaches a binder with hydraulic properties implying that water will be used to cure the cementitious product. 
Although, the reference does not teach this order of addition, said order is seen as obvious, as it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
Regarding claim 24
Eyndhoven teaches that the limestone (CaCO3) is converted to CaO through heating (i.e. calcined) (column 5, line 56 to column 6, line 1).
Regarding claim 31
As Eyndhoven teaches the CaO content is between 33 and 52 %, this combined with the fly ask as raw materials makes more than half the total mass of.

Eyndhoven teaches the addition of limestone as an additive to the fly ash/slag. The amount of limestone added is dependent upon the amount of CaO desired in the final composition based upon the amount of CaO present in the fly ash/slag, and is well within the level of one of ordinary skill in the art to determine.
Regarding claim 35
Eyndhoven teaches the use of Ca(OH)2.
Regarding claim 37
	The limitations on compressive strength over time are properties of the composition and method. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Eyndhoven et al. (EP 0 393 731 A1), in view of Puertas et al. (Mineralogical and microstructural characterization of alkali-activated fly/ash/slag pastes, Cement & Concrete Composites 25 (2003) 287-292), in view of Gong et al (US 2012/0152153), as applied to claims 12-16, 18, 24-25 and 29-36 above, in view of Hojaji et al. (US 2014/0371116).
Regarding claims 26-27
.
Response to Arguments
	Applicants argue against the prior art rejections.
Applicants argue that Eyndhoven does not teach the combination of the chemical components in the activator. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Peurtas does not teach the use of Na2SO4 or K2SO4. While this may be true it is not persuasive as the reference of Gong provided the motivation for the use of Na2SO4 and/or K2SO4. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicants argue they get surprising results. This is not persuasive as Gong teaches that the Na2SO4 or K2SO4 is a strength enhancer, and including such a component one of ordinary skill would expect an increase in strength. Further still, the comparison made shows a difference between calcium sulfate and sodium sulfate, as such no new or unexpected results have been demonstrated.
Applicants argue that examiner has misapplied the burden shifting, as the examiner has not shown that the properties are inherent. This argument mischaracterizes the rejection as examiner never said such properties were inherent, but clearly stated it cannot be determined if such properties are inherent. Further, Applicants have not shown that the composition of Eyndhoven would not meet the strength requirements, or that the composition of Eyndhoven with the strength enhances of Gong would not meet the strength limitation.
The remaining arguments have been fully considered, but are not persuasive for the same reasons given above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734